DETAILED ACTION
This office action is in response to the amendment filed on 01/05/2022.
Allowable Subject Matter
Claims 16-19 and 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose:
Re claim 16 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the sensed change in the current level is indicative of the first power FET being out of saturation or at a threshold of being out of saturation, wherein in response to the sensed change in the current-level, the FET circuitry maintains the saturation mode by switching from the first power stage coupled to the first input port to the second power stage coupled to the second input port, and further by, in response to the switch, the second power stage drawing power provided at the second input port from a second power source and the second power FET transitioning to saturation, the FET circuitry maintaining the saturation mode” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 29 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the sensed change in the current level is indicative of the first power FET being out of saturation or at a threshold of saturation used to maintain the FET circuitry in the saturation mode; and in response to a sensed change in the current level, maintaining the saturation mode using the FET circuit by: switching from the first power stage coupled to the first input 
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,097,178, US 6,621,675, US 2016/0306374, and US 2015/0198960 all fail to teach or disclose the limitations indicated above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838